



Exhibit 10.1




CAPITAL ONE FINANCIAL CORPORATION
2004 Stock Incentive Plan
Restricted Stock Unit Award Agreement
 
No. of Units: %%TOTAL_SHARES_GRANTED%%
 
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated May 3, 2017
(the “Date of Grant”), between CAPITAL ONE FINANCIAL CORPORATION, a Delaware
corporation (“Capital One” or the “Company”), and %%FIRST_NAME%-% %%LAST_NAME%-%
(“you”), is made pursuant and subject to the provisions of the Company’s 2004
Stock Incentive Plan, as amended and restated (the “Plan”). All capitalized
terms used herein that are defined in the Plan shall have the same meaning given
them in the Plan unless otherwise defined herein:
 
W I T N E S S E T H :
 
1.     Grant of Restricted Stock Units. Pursuant and subject to the terms and
conditions set forth in this Agreement and in the Plan, Capital One hereby
grants to you 2061 Restricted Stock Units (the “Restricted Stock Units”). The
Restricted Stock Units shall vest, and the shares of common stock of the
Company, $.01 par value per share (the “Shares”), underlying the Restricted
Stock Units shall be issuable, only in accordance with the provisions of this
Agreement and of the Plan. The Restricted Stock Units will not have voting
rights.
 
2.     Non-Transferability. Subject to the provisions of Section 3 hereof, the
rights represented by the Restricted Stock Units and the underlying Shares
related thereto shall not be assignable or transferable, or otherwise alienated
or pledged or hypothecated or otherwise encumbered under any circumstances. Any
purported or attempted assignment, transfer, alienation, pledge, hypothecation
or encumbrance of the Restricted Stock Units or the underlying Shares related
thereto prior to their issuance to you shall be null and void and shall result
in the immediate forfeiture of such Restricted Stock Units, including the
underlying Shares, and cancellation of this Agreement.
 
3.     Issuance of Common Stock.
 
(a)     Vesting. Except as provided in Section 3(b) below, all Restricted Stock
Units shall, to the extent not previously vested or forfeited as provided
herein, vest on the first anniversary of the Date of Grant (the “Vesting Date”);
provided, however, that the underlying Shares shall not be issued to you or be
assignable or transferable by you until the date of termination of your service
as a Director of the Company (the “Termination Date”), as provided in Section
3(b) below.


The vesting of the Restricted Stock Units and the issuance of the underlying
Shares shall be subject to Sections 6 through Section 9 of this Agreement.
 
(b)     Effect of Termination of Service. Upon your termination of service as a
Director of the Company for any reason other than by removal for cause, all
Restricted Stock Units shall, to the extent not previously vested or forfeited
as provided herein, immediately vest, and the underlying Shares shall
immediately be issuable to you in full without restrictions on transferability.
Upon your termination of service as a Director by removal for cause, all
Restricted Stock Units and the underlying Shares, including any Shares accrued
in connection with the payment of dividends as provided in Section 5 below,
shall immediately be forfeited, whether or not previously vested.
 
4.     Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Board of Directors or the Committee and subject to the
Committee’s right to amend the Plan, neither this Agreement nor any provision
hereof can be changed, modified, amended, discharged, terminated or waived
orally or by any course of dealing or purported course of dealing, but only by
an agreement in writing signed by you and the Company; provided that changes,
modifications and amendments not detrimental to you may be made in writing
signed only by the Company. No such agreement shall extend to or affect any
provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such a
provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.







--------------------------------------------------------------------------------





5.     Dividends. Dividends with respect to the Restricted Stock Units shall
accrue beginning on the Date of Grant through the Termination Date, at which
time such accrued dividends shall be paid out in the form of additional Shares
based on the Fair Market Value of a share of the Company’s common stock on the
business day prior to the Termination Date. The accrued dividends that shall be
paid out to you shall be only such amount that has accrued with respect to the
underlying Shares that vest on the Vesting Date or as described in Section 3(b)
above.


6.     Governing Law. This Agreement shall be governed by United States federal
law and, to the extent not preempted thereby, by the laws of the State of
Delaware. Capital One and you hereby consent and submit to the personal
jurisdiction and venue of any state or federal court located in any city or
county of Delaware for resolution of any and all claims, causes of action or
disputes arising out of this Agreement. You and Capital One agree that the court
shall not set aside the Committee’s determinations unless there is clear and
convincing evidence of bad faith or fraud.
 
7.     Conflicts. In the event of any conflict between the provisions of the
Plan as in effect on the Date of Grant and the provisions of this Agreement,
except terms otherwise defined herein, the provisions of the Plan shall govern.
All references herein to the Plan shall mean the Plan as in effect on the date
hereof.
 
8.     Bound by Plan. In consideration of this grant of Restricted Stock Units,
you agree that you will comply with such conditions as the Board of Directors
and the Committee may impose on the Restricted Stock Units and be bound by the
terms of the Plan.
 
9.     Binding Effect. This Agreement shall be binding upon, enforceable against
and inure to the benefit of you and your legatees, distributees and personal
representatives, and the Company and its successors and assigns.
 
10.    Plan Disclosure. Capital One from time to time distributes and makes
available disclosure documents, including a prospectus, relating to the Plan.
You may also contact the HR Help Center to obtain copies of the Plan disclosure
documents and the Plan. You represent that you are familiar with the terms of
the Plan and have had the opportunity to ask questions and receive answers
concerning the terms and conditions of the Restricted Stock Units. As a
condition of this award and your right to receive Restricted Stock Units and the
underlying Shares, you must accept this Agreement. By doing so, you confirm the
accuracy of the statement set forth in the third sentence of this paragraph,
acknowledge receipt of the Plan and the Plan disclosure documents and evidence
your acceptance of and agreement to be bound by the terms of this Agreement and
the Plan.
 
IN WITNESS WHEREOF, CAPITAL ONE FINANCIAL CORPORATION has caused this Agreement
to be signed on its behalf.
 
 
 
 
 
CAPITAL ONE FINANCIAL CORPORATION
 
 
 
 
 
 
 
 
 
/s/ Mayo Shattuck III
 
 
 
 
Mayo Shattuck III
 
 
 
 
Chair, Compensation Committee





                        
                        







